IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40429
                         (Summary Calendar)



BURNETT D. WALLACE,

                                               Plaintiff-Appellee,

versus

WAL-MART STORES, INC.,
                                              Defendant-Appellant,


                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                           (2:99-CV-37)
                       --------------------
                        September 29, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     In this appeal from an adverse judgment implementing the jury

verdict for damages in a personal injury suit, Defendant-Appellant

Wal-Mart Stores, Inc. complains that the district court erred in

submitting the issue of Wal-Mart’s negligence to the jury and in

refusing to grant judgment as a matter of law (jml) because (1) no

evidence of the proper standard of care was adduced, (2) no

evidence of any breach of the duty of care by Wal-Mart was adduced,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
and (3) as a matter of law Plaintiff-Appellee Wallace broke any

chain of causation by failing to heed Wal-Mart’s warning. Wal-Mart

complains in the alternative that the district court should have

granted a new trial because of insufficient evidence to support the

jury’s findings of negligence and comparative responsibility with

respect to Wal-Mart or its findings of comparative responsibility

and damages with respect to Wallace.            Discerning no reversible

error, we affirm.

     We have reviewed the record from this jury trial and analyzed

(1) the evidence, both conflicting and undisputed, on which the

jury based its verdict; (2) the jury instructions; (3) the legal

arguments and assignments of error as reflected in Wal-Mart’s

appellate brief; and (4) the applicable law as cited to us by the

parties   in   their    respective   appellate    briefs,    which     review

satisfies us that the district court committed no reversible error

in conducting the trial and that the jury verdict is based on

substantial evidence, given the prerogative of the jury to make

credibility calls, and is not against the great weight of the

evidence.      The record makes clear that the jury thoughtfully

evaluated the actions of Wallace and of Wal-Mart’s agent, Mr.

Bierle, both as to the warning given by Bierle to Wallace and as to

the actions of those persons before and during the incident that

resulted in Wallace’s knee injury, and we conclude that the jury’s

assignment of comparative negligence between the parties is not

unreasonable    under    the   circumstances.      Neither   do   we    find

                                     2
unreasonable the jury’s assessment of damages.                Finally, after

reviewing Wal-Mart’s extensive discourse on tort law applicable to

this case, we discern no reversible error in the rulings of the

district court, including without limitation, its refusal to grant

either a jml or a new trial.      Nothing in the jury verdict or the

manner the district court conducted this jury trial impresses us as

remarkable in any way; to the contrary, the record reflects about

as   straightforward   a   personal       injury   jury   trial   as   we   ever

encounter on appeal and, given our standard of review of jury

verdicts under such circumstances, one that does not suggest the

need or propriety of granting either a jml or a new trial.                   The

judgment of the district court is, in all respects,

AFFIRMED.




                                      3